981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melvin Munroe LITTRELL, Petitioner-Appellant,v.Roger CRIST, Warden;  Grant Woods, Attorney General, Stateof Arizona, Respondents-Appellees.
No. 92-15574.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 21, 1992.*Decided Dec. 28, 1992.

Before TANG, NOONAN and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Melvin Munroe Littrell, an Arizona state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 habeas corpus petition.   He contends that the Arizona Court of Appeals denied him due process by refusing to permit him to file a pro se reply brief on direct appeal.   We have jurisdiction under 28 U.S.C. § 2253.   We review de novo,  Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989), and we affirm.


3
Following a jury trial, Littrell was convicted of two counts of aggravated assault and received two concurrent sentences of 7.5 years imprisonment.   On direct appeal to the Arizona Court of Appeals, Littrell's attorney filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967).   Littrell filed a supplemental pro se opening brief, but the clerk of the Arizona Court of Appeals returned unfiled his pro se reply brief.


4
Littrell contends that the Arizona Court of Appeals' refusal to consider his pro se reply brief deprived him of due process because the Arizona Rules of Criminal Procedure permit the filing of a reply brief on direct appeal and do not authorize a clerk to reject a brief.   This contention lacks merit.


5
State procedural rulings, including those that violate state law, deprive a habeas petitioner of due process only if they render the proceedings fundamentally unfair.   Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th Cir.1991).   Littrell was represented by counsel and also was permitted to file a supplemental pro se brief;  he had ample opportunity to present his arguments to the Arizona Court of Appeals.   Accordingly, the appellate proceedings were not fundamentally unfair.   We therefore affirm the district court's judgment.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3